                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION


              EDNA H.,
                             Plaintiff,                   CIVIL ACTION FILE
                  v.                                      NO. 1:18-CV-1178-JFK
              COMMISSIONER, SOCIAL
              SECURITY ADMINISTRATION,
                             Defendant.


                                      FINAL OPINION AND ORDER

                   Plaintiff in the above-styled case brings this action pursuant to § 205(g) of the

             Social Security Act, 42 U.S.C. § 405(g), to obtain judicial review of the final decision

             of the Commissioner of the Social Security Administration which denied her disability

             application.   For the reasons set forth below, the court ORDERS that the

             Commissioner’s decision be AFFIRMED.

             I.    Procedural History

                   Plaintiff filed an application for a period of disability and disability insurance

             benefits on May 19, 2014, alleging that she became disabled on April 30, 2014.

             [Record (“R.”) at 20, 189]. After Plaintiff’s application was denied initially and upon

             reconsideration, a hearing was held by an Administrative Law Judge (“ALJ”) on



AO 72A

(Rev.8/82)
             October 20, 2016. [R. at 20, 36-79, 131, 141]. The ALJ issued a decision denying

             Plaintiff’s claim on March 29, 2017, and the Appeals Council denied Plaintiff’s request

             for review on January 16, 2018. [R. at 8-13, 20-30]. Plaintiff filed a complaint in this

             court on March 21, 2018, seeking judicial review of the Commissioner’s final decision.

             [Doc. 3]. The parties have consented to proceed before the undersigned Magistrate

             Judge.

             II.   Facts

                   The ALJ found that Plaintiff has the following impairments which are severe

             within the meaning of the Social Security regulations: diabetes mellitus and

             hypertension. [R. at 22]. The ALJ also found that the following are non-severe

             impairments: obesity, diabetes, degenerative joint disease, lumbar disc disease, and

             depression. [R. at 22-23]. Despite the existence of these impairments, the ALJ found

             that Plaintiff does not have an impairment or combination of impairments that meets

             or medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404,

             Subpart P, Appendix 1. [R. at 24]. The ALJ found that Plaintiff is able to perform her

             past relevant work as a companion because it does not require the performance of

             work-related activities precluded by Plaintiff’s residual functional capacity (“RFC”).

             [R. at 28]. The ALJ also made an alternative finding that there are other jobs that exist

                                                        2


AO 72A

(Rev.8/82)
             in significant numbers in the national economy that Plaintiff can perform. [R. at 29-

             30]. As a result, the ALJ concluded that Plaintiff was not under a disability from April

             30, 2014, the alleged onset date, through the date of the ALJ’s decision. [R. at 30].

                   The decision of the ALJ [R. at 20-30] states the relevant facts of this case as

             modified herein as follows:

                   The claimant was born on May 11, 1960, and was 53 years old, which is defined

             as an individual closely approaching advanced age, on the alleged disability onset date.

             The claimant subsequently changed age category to advanced age. (20 C.F.R. §

             404.1563).    The claimant has at least a high school education and is able to

             communicate in English. (20 C.F.R. § 404.1564).

                   The claimant has left hip pain, left shoulder pain, diabetic retinopathy, low back

             pain, and obesity. The evidence shows that the claimant is 5’7” in height and weighs

             203 pounds, which is obese. (Ex. 2F at 24). The claimant is to follow a diet plan,

             avoid high calorie drinks, and exercise. With regard to lumbar disc disease, the

             claimant reported low back pain radiating down into her right leg. (Ex. 6F at 20). In

             July of 2014, the claimant was involved in an automobile accident resulting in

             moderate low back, neck, and head pain. (Ex. 8F at 35). Examination revealed little,

             if any, evidence of joint pain, joint swelling, neck pain, extremity pain, extremity

                                                        3


AO 72A

(Rev.8/82)
             swelling, motor deficits, or sensory deficits. (Ex. 8F at 36). The claimant did not

             require overnight hospitalization, but she was prescribed pain medication upon

             discharge from the Emergency Room. (Ex. 8F at 38). An MRI of the lumbar spine

             revealed multi-level degenerative disc disease at L4-L5 with right disc protrusion, and

             she had difficulty walking on her heels and toes due to pain. (Ex. 6F at 20-21).

             Notwithstanding, the evidence shows that the claimant walked with a normal gait, had

             normal muscle tone, and 5/5 muscle strength in all major muscle groups. (Ex. 6F at

             8, 21). Straight leg raising was negative, and range of motion in the lumbar spine was

             painless. (Ex. 8F at 37).

                   At the hearing, the claimant reported having significant left shoulder pain.

             However, there is little or no evidence of any fracture, dislocation, joint arthritis, or

             joint swelling of the shoulder. (Ex. 11F at 3, 4, 6, 18). The claimant alleged having

             left hip pain which caused difficulty getting out of bed in the morning due to stiffness,

             but there is little evidence to support disabling degenerative hip disease. The claimant

             also alleged having decreased visual acuity. However, there is no neovascularization

             and no clinically significant macular edema. (Ex. 9F at 5; Ex. 10F at 82).

                   The claimant has alleged severe depression. However, her depression does not

             cause more than minimal limitation in her ability to perform basic mental work

                                                        4


AO 72A

(Rev.8/82)
             activities, and there is no medical opinion that her depression significantly limits her

             ability to perform work-like activities.

                   On June 23, 2014, the claimant completed a Function Report. (Ex. 7E). She

             reported having diabetic neuropathy in her hands and feet. The claimant stated that she

             is able to prepare light meals, complete household cleaning, do laundry, drive, grocery

             shop, follow written and verbal instructions, and get along with people.

             Notwithstanding, she reported that she required help with vacuuming, washing dishes,

             putting clothes in the dryer, and performing yard work. In addition, the claimant

             reported having difficulty sustaining attention/concentration due to depression.

                   The claimant testified that she has suffered with diabetic neuropathy for twenty

             years, which has progressed to requiring insulin three times per day. She also reported

             having ongoing bilateral foot pain as a result of diabetes. The claimant stated that she

             required brief hospitalizations in 2012 and in 2014 at Eastside Emory Hospital due to

             uncontrolled blood glucose levels, bilateral foot pain, and episode of syncope.

                   The claimant alleges that diabetic neuropathy has limited her mobility, balance,

             and ability to operate foot controls. She alleges that diabetic retinopathy has affected

             both eyes, causing blurry vision and bleeding behind her eyes. The claimant also

             alleges that bending or stooping causes left hip and knee pain and that she is limited

                                                        5


AO 72A

(Rev.8/82)
             to walking no more than five to ten minutes and sitting for twenty to thirty minutes

             (with no low sitting). She further reported having difficulty with overhead reaching

             with the left arm due to previous car accidents and bursitis.

                   The claimant reported that she took prescribed pain medications for diabetic

             neuropathy but that the medication caused drowsiness, balance problems, and

             disorientation. She testified that her foot pain was generally at level eight in severity

             on a pain scale of one to ten. Nonetheless, the claimant reported never being pain-free.

             She stated that, on good days after taking medication, her pain dropped to a five or six

             in severity but that, on a bad day, her pain remained at a high level.

                   The claimant further indicated having low back pain due to degenerative disc

             disease with lumbar spondylosis, subsequent to a car accident in 2000. To treat her

             disc disease, the claimant testified that she uses hot compresses and Advil. In addition,

             the claimant testified that she suffers from hypertension, which causes “nagging”

             headaches and tiredness to the point where she must lie down (time not specified).

                   With regard to performing activities of daily living, the claimant indicated that

             she was able to perform self-care needs unassisted, make up her bed, do some

             household chores, load the dishwasher, make herself breakfast, drive, and grocery




                                                        6


AO 72A

(Rev.8/82)
             shop. For entertainment, she reported that she used to enjoy bowling but that she quit

             due to her physical condition.

                   The claimant has suffered with diabetes for a number of years. Documented

             blood workup revealed an A1C of 10%, but her goal was set for 7%. (Ex. 2F at 8, 9).

             Originally, the claimant was treated with Metformin due to an A1C level of 6.5%, but

             the medication was not well tolerated. (Ex. 6F at 43). Thereafter, the claimant

             developed uncontrolled diabetes with diabetic neuropathy, including burning, tingling,

             and numbness in her hands and feet. (Ex. 2F at 23). The claimant has been instructed

             to use insulin before breakfast and before dinner. (Ex. 2F at 8, 17; Ex. 13F at 34).

                   In 2014, the claimant complained of burning, stabbing pain, along with

             worsening numbness and tingling in both legs, feet, and hands, which started sometime

             in 2013. (Ex. 6F at 28, 37; Ex. 9F at 3, 4, 10). She reported only minimal relief with

             ointment, Tramadol, and increased dosages of Gabapentin. The claimant also wore

             compression stockings due to painful varicose veins and stocking gloves due to

             bilateral hand neuropathy. (Ex. 6F at 19, 23; Ex. 9F at 5). She reported a pain level

             of eight on a scale of one to ten. (Ex. 9F at 10). After taking Gabapentin, she reported

             much improvement in her feet. (Ex. 9F at 3).




                                                        7


AO 72A

(Rev.8/82)
                   The claimant has a history of hypertension. She was initially treated with

             Lisinopril, but it caused side effects of dizziness. The claimant was then switched to

             Losartan, but now she is treated with Atorvastatin. (Ex. 2F at 15, 23). There is no

             evidence of chest pain, lightheadedness, or end-organ damage.

                   Dianne J. Bennett-Johnson, M.D., examined the claimant on February 23, 2016.

             (Ex. 12F). During the clinical interview, the claimant reported having diabetic

             neuropathy, which worsened over the past few years. She reported having fluctuating

             blood glucose levels from the 300’s to the 100’s. She also reported having neuropathy

             and carpal tunnel syndrome both affecting the use of her hands. In addition, the

             claimant reported suffering from depression. Upon physical examination, the claimant

             walked with a normal gait but she was not able to tandem walk. There was no

             evidence of any extremity edema. Motor strength in both upper and lower extremities

             was 5/5. Dr. Bennett-Johnson opined that the claimant would be limited to performing

             less than sedentary work with postural, manipulative, and environmental limitations.

             (Ex. 12F).

                   Even though the claimant alleged ongoing and worsening burning, tingling, and

             numbness of both upper and lower extremities, these symptoms were mainly due to

             non-compliance of missing doses of insulin in the evening. (Ex. 2F at 18; Ex. 6F at

                                                       8


AO 72A

(Rev.8/82)
             10; Ex. 9F at 10; Ex. 10F at 3, 28). The evidence also reveals that the claimant was

             repeatedly advised to comply with diet, exercise, and medications. (Ex. 10F at 5).

             When the claimant is compliant with taking Gabapentin, the evidence reveals medical

             improvement. (Ex. 9F at 3). “The claimant admitted Gabapentin has really helped.

             Reports much improvement in feet.” (Ex. 6F at 8; Ex. 10F at 3). Moreover, with

             regard to the ulceration of the claimant’s feet, the evidence shows that all wounds

             healed and resolved upon the claimant becoming compliant with taking medication.

             (Ex. 6F at 7, 8). The claimant was advised to avoid all barefoot walking, wear diabetic

             shoes and compression stockings, and seek diabetic foot exam yearly. There were no

             signs of foot infection. (Ex.6F at 8; Ex. 10F at 30).

                   The record also contains opinions from state agency consultants Michael

             Amburgey, M.D., and Louise Tashjian, M.D. Dr. Amburgey opined that the claimant

             would be limited to performing medium work with: occasionally climbing ladders,

             ropes, and scaffolds; frequently balancing; avoiding concentrated exposure to extreme

             cold, extreme heat, and hazards; and avoiding unprotected heights. Dr. Tashjian

             opined that the claimant was limited in performing medium work with: frequently

             climbing ramps and stairs, balancing, stooping, kneeling, crouching, and crawling;




                                                       9


AO 72A

(Rev.8/82)
             occasionally climbing ladders, ropes, and scaffolds; and avoiding concentrated

             exposure to extreme cold and extreme heat, hazards, and unprotected heights.

                    The record also contains statements from an Adult Third Party Function Report

             from the claimant’s husband John Harrison, Sr. (Ex. 10E). Mr. Harrison reported that

             his wife was a diabetic with bilateral neuropathy in her hands and feet. He indicated

             that the claimant was disabled and required help getting in and out of the bathtub and

             using the restroom. However, he indicated that the claimant was able to shop, follow

             spoken and written instructions, and get along with people.

                    Additional facts will be set forth as necessary during discussion of Plaintiff’s

             arguments.

             III.   Standard of Review

                    An individual is considered to be disabled if she is unable to “engage in any

             substantial gainful activity by reason of any medically determinable physical or mental

             impairment which can be expected to result in death or which has lasted or can be

             expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C. §

             423(d)(1)(A).    The impairment or impairments must result from anatomical,

             psychological, or physiological abnormalities which are demonstrable by medically

             acceptable clinical and laboratory diagnostic techniques and must be of such severity

                                                       10


AO 72A

(Rev.8/82)
             that the claimant is not only unable to do her previous work but cannot, considering

             age, education, and work experience, engage in any other kind of substantial gainful

             work which exists in the national economy. See 42 U.S.C. §§ 423(d)(2) and (3).

                   “We review the Commissioner’s decision to determine if it is supported by

             substantial evidence and based upon proper legal standards.” Lewis v. Callahan, 125

             F.3d 1436, 1439 (11th Cir. 1997). “Substantial evidence is more than a scintilla and is

             such relevant evidence as a reasonable person would accept as adequate to support a

             conclusion.”    Id. at 1440.     “Even if the evidence preponderates against the

             [Commissioner’s] factual findings, we must affirm if the decision reached is supported

             by substantial evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

             “‘We may not decide the facts anew, reweigh the evidence, or substitute our judgment

             for that of the [Commissioner].’” Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th

             Cir. 2004) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

                   “The burden is primarily on the claimant to prove that [s]he is disabled, and

             therefore entitled to receive Social Security disability benefits.” Doughty v. Apfel, 245

             F.3d 1274, 1278 (11th Cir. 2001) (citing 20 C.F.R. § 404.1512(a)). Under the

             regulations as promulgated by the Commissioner, a five step sequential procedure is

             followed in order to determine whether a claimant has met the burden of proving her

                                                        11


AO 72A

(Rev.8/82)
             disability. See Doughty, 245 F.3d at 1278; 20 C.F.R. §§ 404.1520, 416.920. At step

             one, the claimant must prove that she is not engaged in substantial gainful activity. See

             id. The claimant must establish at step two that she is suffering from a severe

             impairment or combination of impairments. See id. At step three, the Commissioner

             will determine if the claimant has shown that her impairment or combination of

             impairments meets or medically equals the criteria of an impairment listed in 20 C.F.R.

             Part 404, Subpart P, Appendix 1. See Doughty, 245 F.3d at 1278; 20 C.F.R. §§

             404.1520, 416.920. If the claimant is able to make this showing, she will be

             considered disabled without consideration of age, education, and work experience. See

             id. “If the claimant cannot prove the existence of a listed impairment, [s]he must prove

             at step four that [her] impairment prevents [her] from performing [her] past relevant

             work.” Doughty, 245 F.3d at 1278. “At the fifth step, the regulations direct the

             Commissioner to consider the claimant’s residual functional capacity, age, education,

             and past work experience to determine whether the claimant can perform other work

             besides [her] past relevant work.” Id. If, at any step in the sequence, a claimant can

             be found disabled or not disabled, the sequential evaluation ceases and further inquiry

             ends. See 20 C.F.R. §§ 404.1520(a), 416.920(a).




                                                        12


AO 72A

(Rev.8/82)
             IV.   Findings of the ALJ

                   The ALJ made the following findings of fact and conclusions of law:

             1.    The claimant meets the insured status requirements of the Social Security Act
                   through December 31, 2020.

             2.    The claimant has not engaged in substantial gainful activity since April 30,
                   2014, the alleged onset date. (20 C.F.R. § 404.1571, et seq.).

             3.    The claimant has the following severe impairments: diabetes mellitus and
                   hypertension. (20 C.F.R. § 404.1520(c)).

             4.    The claimant has the following non-severe impairments: obesity, diabetes,
                   degenerative joint disease, lumbar disc disease, and depression.

             5.    The claimant does not have an impairment or combination of impairments that
                   meets or medically equals the severity of one of the listed impairments in 20
                   C.F.R. Part 404, Subpart P, Appendix 1. (20 C.F.R. §§ 404.1520(d), 404.1525,
                   and 404.1526).

             6.    The claimant has the residual functional capacity to perform medium work as
                   defined in 20 C.F.R. § 404.1567(c) except that the claimant must never climb
                   ladders, ropes, or scaffolds, and the claimant must avoid all unprotected heights
                   or unprotected machinery.

             7.    The claimant is capable of performing past relevant work as a companion. This
                   work does not require the performance of work-related activities precluded by
                   the claimant’s residual functional capacity. (20 C.F.R. §§ 404.1565).

             8.    The claimant has not been under a disability, as defined in the Social Security
                   Act, from April 30, 2014, through the date of the ALJ’s decision. (20 C.F.R. §§
                   404.1520(f)).

             [R. at 22-30].

                                                      13


AO 72A

(Rev.8/82)
             V.    Discussion

                   Plaintiff argues that the ALJ’s decision denying her disability application should

             be reversed. [Doc. 12]. According to Plaintiff, the ALJ erred because he failed to

             consider the side effects of Plaintiff’s medications and their resulting functional

             limitations. [Id. at 10-15]. Plaintiff also contends that the ALJ committed reversible

             error because he did not properly evaluate Plaintiff’s subjective testimony about her

             pain. [Id. at 15-22]. For a number of reasons, the court finds that the decision of the

             ALJ was supported by substantial evidence and was the result of the application of

             proper legal standards.

                   When a claimant seeks to establish disability through subjective testimony of

             pain, a “pain standard” established by the Eleventh Circuit applies. Holt v. Sullivan,

             921 F.2d 1221, 1223 (11th Cir. 1991). The claimant can satisfy this standard by

             showing: “(1) evidence of an underlying medical condition; and (2) either (a) objective

             medical evidence confirming the severity of the alleged pain; or (b) that the objectively

             determined medical condition can reasonably be expected to give rise to the claimed

             pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citing Holt, 921 F.2d

             at 1223). “The ‘pain standard’ is applicable to other subjective symptoms as well.”

             Crow v. Comm’r, Social Security Admin., 571 Fed. Appx. 802, 807 (11th Cir. 2014)

                                                        14


AO 72A

(Rev.8/82)
             (citing Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)). The ALJ must

             consider the claimant’s testimony of pain and other subjective symptoms if the

             standard is met. See Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). “If the ALJ

             discredits subjective testimony, he must articulate explicit and adequate reasons for

             doing so.” Wilson, 284 F.3d at 1225 (citing Hale v. Bowen, 831 F.2d 1007, 1011 (11th

             Cir. 1987)). The relevant Social Security regulations provide that factors which will

             be considered by the ALJ in evaluating a claimant’s subjective symptoms include: (1)

             daily activities; (2) location, duration, frequency, and intensity of the claimant’s

             symptoms; (3) precipitating and aggravating factors; (4) type, dosage, effectiveness,

             and side effects of any medication the claimant takes to alleviate her symptoms; (5)

             treatment received, other than medication, for the relief of symptoms; (6) measures

             used for the relief of symptoms; and (7) any other factors concerning the functional

             limitations and restrictions due to the claimant’s symptoms. See 20 C.F.R. §§

             404.1529, 416.929; SSR 96-7p. “A clearly articulated credibility finding with

             substantial supporting evidence in the record will not be disturbed by a reviewing

             court.” Foote, 67 F.3d at 1562 (citing MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th

             Cir. 1986)).




                                                      15


AO 72A

(Rev.8/82)
                   In the present case, the ALJ found that Plaintiff’s medically determinable

             impairments could reasonably be expected to cause her alleged subjective symptoms.

             However, the ALJ concluded that Plaintiff’s statements regarding the intensity,

             persistence, and limiting effects of her symptoms were not entirely consistent with the

             medical evidence and other evidence in the record. [R. at 25-27]. Given the context

             of the ALJ’s discussion regarding Plaintiff’s subjective allegations, it is clear that the

             ALJ’s credibility finding encompassed her testimony about both her pain and the side

             effects resulting from her medications. See Walker v. Comm’r of Social Security, 404

             Fed. Appx. 362, 367 (11th Cir. 2010).

                   The ALJ offered an extensive discussion of Plaintiff’s medical impairments and

             her testimony regarding pain and other subjective symptoms. The ALJ noted that

             Plaintiff alleged in a June 2014 function report that she has diabetic neuropathy in her

             hands and feet and that this limits her mobility and balance. [R. at 25, 250-57, 268-

             73]. Plaintiff reported that she needed help with vacuuming, washing dishes, and

             putting clothes in the dryer. [Id.]. She also stated that she has difficulty sustaining

             attention and concentration. [Id.]. The ALJ pointed out that Plaintiff testified at the

             hearing that she is limited to walking no more than five to ten minutes because of pain

             in her feet and that she can only sit for twenty to thirty minutes because of pain in her

                                                        16


AO 72A

(Rev.8/82)
             back and hip. [R. at 26, 53-58]. In addition, Plaintiff testified that she suffers from

             hypertension which causes headaches and tiredness. [Id.]. The ALJ cited to medical

             records showing that Plaintiff’s uncontrolled diabetes with diabetic neuropathy has

             resulted in burning pain, tingling, and numbness in her legs, feet, and hands. [R, at 26,

             387, 392, 448, 457, 651, 652, 658]. Finally, Plaintiff reported that side effects from

             her prescribed medications included drowsiness, balance problems, dizziness, and

             disorientation. [R. at 26-27, 60].

                   The ALJ offered a number of reasons with substantial supporting evidence for

             finding that Plaintiff’s subjective symptoms were not entirely credible. [R. at 25-27].

             The ALJ noted that Plaintiff reported that she was able to perform self-care needs

             without assistance, prepare light meals, complete household cleaning, do laundry,

             drive, and shop for groceries. [R. at 25-27, 43, 53-58, 250-57, 785]. Although

             Plaintiff stated that she has difficulty sustaining attention and concentration due to

             depression, the record reveals that she is able to follow verbal and written instructions

             and that she can get along well with people. [R. at 25, 247, 249, 256, 257]. The ALJ

             also noted that, while Plaintiff reported low back pain due to degenerative disc disease,

             she testified that she was able to treat her back problems by using only hot compresses

             and Advil. [R. at 26, 68].

                                                        17


AO 72A

(Rev.8/82)
                   In addition, the ALJ cited to numerous documents in the record showing that

             Plaintiff has not been compliant with her medications. [R. at 26-27, 387, 392, 430,

             658, 688]. The ALJ wrote, “The claimant should use insulin before breakfast and

             before dinner . . . but she has, at times, not been compliant.” [R. at 26]. The ALJ

             explained that, although Plaintiff “alleged ongoing and worsening burning, tingling,

             and numbness of both upper and lower extremities, this occurred mainly due to non-

             compliance of missing doses of Insulin in the evening.” [R. at 27, 387, 392, 430, 658,

             688]. Various treatment notes from 2013 through 2015 cited by the ALJ state that

             Plaintiff “does not take medication as prescribed, takes insulin once per day, misses

             PM dose;” that she is “noncompliant much of the time – misses bedtime Humulin N

             and Humulin R at dinner” approximately two to three times per week; that she “has not

             been taking insulin in the morning;” and that she “misses PM doses of Humulin” and

             “forgets to take atorvastatin.” [R. at 26, 387, 392, 430, 658]. Plaintiff’s repeated

             failure to comply with prescribed treatment supports the ALJ’s credibility

             determination.

                   The ALJ pointed out that, not only has Plaintiff often failed to follow prescribed

             medication treatment, she has also been advised repeatedly to comply with physicians’

             instructions on diet and exercise. [R. at 27, 666]. As the Commissioner notes, Plaintiff

                                                       18


AO 72A

(Rev.8/82)
             has admitted to treatment providers at various times that she “does not follow a healthy

             diet, drinks sugary drinks, and feels like she is in ‘denial’ about diabetes.” [R. at

             26-27, 389, 397, 665-66, 676]. Plaintiff has also acknowledged that she is “not

             following a healthy food plan,” that “she is not eating the right foods,” and that she

             makes “unhealthy choices and state[s] ‘I know better.’” [Id.]. In a July 2015 treatment

             note cited by the ALJ, Dr. Hope Mitchell wrote, “I have repeatedly advised [Plaintiff]

             to comply with diet, exercise, and medications.” [R. at 666].

                   The record reveals that, when Plaintiff has followed prescribed treatment, she

             has experienced medical improvement in pain and other symptoms. [R. at 27]. This

             fact was discussed by the ALJ and provides additional support for his finding that

             Plaintiff’s subjective allegations were not entirely credible. Plaintiff reported that,

             after she took Gabapentin, her foot pain improved significantly. [R. at 27, 651]. A

             treatment note from January 2015 reported that Plaintiff “states that Gabapentin has

             really helped” and that she “reports much improvement in feet.” [R. at 651]. The ALJ

             explained that, although Plaintiff experienced ulceration of the feet, “once again the

             evidence shows all wounds healed and resolved upon claimant becoming compliant

             with medication.” [R. at 27, 427, 428].




                                                       19


AO 72A

(Rev.8/82)
                   The ALJ cited to record evidence that is not consistent with Plaintiff’s

             allegations of disabling limitations. Although Plaintiff testified that she can only walk

             for five to ten minutes because of pain in her feet, upon physical examination, Plaintiff

             walked with a normal gait and there was no evidence of any edema in her extremities.

             [R. at 26-27, 53-58, 787]. Moreover, Plaintiff’s motor strength in both upper and

             lower extremities was 5/5. [R. at 27, 787]. The ALJ also pointed out that Plaintiff

             “has no treating source opinion that provides functional limitations.” [R. at 27].

                   With regard to Plaintiff’s alleged medication side effects, as noted supra,

             Plaintiff reported that her prescribed medications caused drowsiness, balance

             problems, dizziness, and disorientation. [R. at 26-27, 60]. The ALJ found that

             Plaintiff’s RFC allowed her to perform medium work except that she “must never

             climb ladders, ropes, or scaffolds” and “must avoid all unprotected heights or

             unprotected machinery.” [R. at 24]. The court finds that substantial evidence supports

             the ALJ’s decision not to include more significant functional limitations resulting from

             the side effects from Plaintiff’s medications.

                   The ALJ noted that, although Plaintiff was initially treated for hypertension with

             Lisinopril, it caused side effects of dizziness. [R. at 27, 392]. Lisinopril was changed

             to Losartan in the fall of 2013, and Plaintiff “denie[d] any side effects for medication

                                                        20


AO 72A

(Rev.8/82)
             change.” [R. at 27, 384]. Plaintiff testified at the hearing that Gabapentin made her

             drowsy. [R. at 60]. On June 30, 2014, Plaintiff reported to her physician that, because

             Gabapentin makes her sleepy, she mostly takes it in the evening. [R. at 458, 520].

             Plaintiff also reported drowsiness resulting from Gabapentin to her physicians on

             September 16, 2014, and a few weeks later on October 8, 2014. [R. at 60, 439, 448,

             501].

                     While these records show that Plaintiff complained about drowsiness caused by

             Gabapentin on a few occasions in 2014, the evidence indicates that more frequently,

             no side effects were noted by Plaintiff’s physicians. Plaintiff explicitly denied any side

             effects from medications in October and November 2013. [R. at 384, 389]. In

             addition, treatment records from Plaintiff’s physicians reveal that no medication side

             effects were noted in January 2014, January 2015, March 2015, July 2015, October

             2015, and January 2016. [R. at 536, 651, 657, 664, 675, 688]. Although Plaintiff’s

             reports of side effects were recorded a few times in the treatment records, there is no

             indication that Plaintiff’s physicians were concerned about any side effects from her

             medications. See Walker, 404 Fed. Appx. at 367 (“Nothing in Walker’s testimony

             suggested that her headaches and dizziness were severe enough to be disabling either

             alone or in combination with her other impairments. Apart from her own subjective

                                                        21


AO 72A

(Rev.8/82)
             statements, there is no evidence in the record that any of Walker’s other symptoms

             actually were caused by her medications.”); Swindle v. Sullivan, 914 F.2d 222, 226

             (11th Cir. 1990) (holding that, although the plaintiff “felt that one medication might be

             giving her headaches,” substantial evidence supported the “ALJ’s determination that

             side effects from medication did not present a significant problem” because “the record

             did not disclose any concerns about side effects by the several doctors who examined

             and treated her”). The evidence as a whole does not suggest that the complained-of

             side effects would result in additional functional limitations that were not included in

             the ALJ’s RFC assessment.

                   In conclusion, the ALJ offered a thorough discussion of Plaintiff’s allegations

             and he presented clearly articulated reasons supported by the record for making his

             credibility determination. See Foote, 67 F.3d at 1562. A reasonable person would

             accept the evidence cited by the ALJ as adequate to support his finding that, although

             Plaintiff’s impairments and medications could reasonably be expected to cause her

             alleged subjective symptoms, her statements regarding the intensity, persistence, and

             limiting effects of her symptoms were not entirely consistent with the record. See

             Lewis, 125 F.3d at 1440. Therefore, remand is not appropriate.




                                                        22


AO 72A

(Rev.8/82)
             VI.   Conclusion

                   For all the foregoing reasons and cited authority, the court finds that the ALJ’s

             decision was supported by substantial evidence and was based upon proper legal

             standards.   It is, therefore, ORDERED that the Commissioner’s decision be

             AFFIRMED.        The Clerk is DIRECTED to enter judgment in favor of the

             Commissioner.1

                   SO ORDERED, this 8th day of August, 2019.




                   1
                     On December 26, 2018, an administrative order was issued staying this case in
             light of lapse of appropriations. [Doc. 14]. The stay was lifted as of January 25, 2019.

                                                       23


AO 72A

(Rev.8/82)
